Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 4, 7-8, 12-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0314739 A1 to Huang and U.S. Patent Application Publication No. US 2011/0157133 A1 to Ogura.
As to claim 1, Huang discloses a display device (200) (Fig. 2, Par. 25), comprising: a display panel (230) having a plurality of pixels (231) connected to a data line (221) and a sensing line (221) (Fig. 2, Par. 25); a source drive IC (220) configured to provide a data voltage to a pixel (231) through the data line (221) (Fig. 2, Pars. 26, 30) and including a sensing block (330) “sensing block (claims 1-20) for calibrating operation to output the sensing data for calibrating corresponding to the characteristics of the sensing block (which is disclosed on [0085] on the US 2018/0144689)” obtaining sensing data related to driving characteristics of the pixel (231) (see Fig. 2; par. 27) using a signal input through the sensing line (221) (Figs. 2-3, Pars. 27, 30); a switch (331) configured to control a connection via the sensing line 
Huang does not expressly disclose the data line and the sensing line are different lines.
Ogura discloses the data line (Line connected to DAC(42)) and the sensing line (line connected to the ADC(43)) are different lines (Figs. 3, 17, Pars. 71-73, 181-182)  and sensing data related to driving characteristics of the pixel(Figs. 3, 17-20; Par. 79).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Ogura since Huang and Ogura both teach data signal and sensing signal pass through the scanning driving transistor(see  Huang’s Fig. 2 and Ogura’s Figs. 17-20).  Huang as modified by Ogura could reducing the interference between the data signal and sensing signal and to achieve desired brightness and gradation as suggested by Ogura (Par. 9).
or limitation of a vertical blank period) a power off sequence period (Huang’s sensing period and Ogura’s T103) (Huang’s Figs. 2-3, Pars. 30-31, Ogura’s Figs. 16, 19, Par. 191) except for the display driving period (Huang’s Figs. 2-3, Pars. 30-31, Ogura’s Figs. 2-3, 16, 19; Pars. 73, 93, 191).  It would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Ogura to provide an improved display device as suggested by Ogura (Par. 9).
As to claims 8 and 12-15, see claim 1.
As to claim 4, Huang as modified discloses the switch (Huang’s 331) connects the pixel (Huang’s 231) and the sensing block (Huang’s 330) and the sensing block (Huang’s 330) obtains the sensing data (from 221) (Huang’s Figs. 2-3, 30-31) by using a voltage or a current (Imax) of the sensing line (221) (omit or limitation of the vertical blank period) the power off sequence period (Huang’s sensing period and Ogura’s T103) (Huang’s Figs. 2-3, Pars. 30-31, Ogura’s Figs. 16, 19, Par. 191) except for the display driving period (Huang’s Figs. 2-3, Pars. 30-31, Ogura’s Figs. 2-3, 16, 19; Pars. 73, 93, 191).  It would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Ogura to provide an improved display device as suggested by Ogura (Par. 9).
As to claim 17, see claim 4.

As to claim 20, see claim 7.

Claims 3, 5, 6, 10, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0314739 A1 to Huang and U.S. Patent Application Publication No. US 2011/0157133 A1 to Ogura; in view of U.S. Patent Application Publication No. US 2013/0050292 A1 to Mizukoshi.
As to claim 3, Huang’s as modified does not expressly disclose the pixel is supplied with a reference voltage through the sensing line by a source separate from the power source during a part of the display driving period.
Mizukoshi discloses the pixel (20) is supplied with a reference voltage (Vref) through the sensing line (RL) by a source separate from the power source (Vdd, Vss) during a part of the display driving period (Figs. 4A-5, Pars. 79-80, 91).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwon with the teaching of Mizukoshi to provide an improved display device as suggested by Mizukoshi (Par. 11).
As to claims 10 and 16, see claim 3.

Huang as modified does not expressly disclose the sensing block includes a sampling unit sampling and holding a voltage of the sensing line.
Mizukoshi discloses the sensing block (10) includes a sampling unit (14) sampling and holding a voltage of the sensing line (Fig. 1, Par. 76). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Mizukoshi to provide an improved display device as suggested by Mizukoshi (Par. 11).
As to claim 18, see claim 5.
As to claim 6, Huang as modified discloses the sensing block includes an integrator (45) “integrator (claims 6 and 19) for integrating a current (which is disclosed on [0021] on the US 2018/0144689)” integrating a current (Ogura’s Fig. 3, Par. 73), and an analog-to-digital converter (Huang’s 340, Ogura’s 171) converting a sampled voltage into a digital value when the power source (Huang’s V1, VCM, V2, Ogura’s Imax) provides the test voltage to the sensing block (Huang’s 330) (Huang’s Fig. 3, Pars. 30-31).  It would have been obvious to one of ordinary skill in the art to have modified Kwon with the teaching of Ogura to provide an improved display device as suggested by Ogura (Par. 9).
Huang does not expressly disclose a sampling unit sampling and holding a voltage output from the integrator.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Mizukoshi to provide an improved display device as suggested by Mizukoshi (Par. 11).
As to claim 19, see claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Huang as necessitated by amendments.  Please see above for full basis of rejection as taught by Huang in view of Ogura.
On pages 7-9 of the Applicant’s remarks, the Applicant argues that Huang does not disclose “calibrating operation during the display driving period when data voltage is applied to the driving transistor, and performs sensing operation during in sensing period in which the data voltage is not applied to the driving transistor”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0012798 A1 to Oh et al. teaches an organic light emitting display with degradation sensing capability.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692